DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 01/31/2022.  Claims 1-20, of which claims 1, 8, 14 and 20 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 01/31/2022, 08/16/2022, 09/01/2022 and 11/04/2022 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The test for enablement is whether Applicant's specification provides sufficient detail so one of ordinary skill in the art at the time of filing could make and use the full scope of the claimed invention without undue experimentation. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01. To determine whether the amount of experimentation would be undue, or unreasonable, the Court of Appeals for the Federal Circuit has enumerated several non-exclusive factors, any of which may not apply in a given case. In re Wands at 1404; MPEP § 2164.01(a). The factors include (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands at 1404; MPEP § 2614.01(a). The scope of enablement provided by a disclosure must be commensurate in scope with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); MPEP § 2164.08. Moreover, "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement." Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) 

Applicant's Specification must provide written description support for all that is claimed. See 35 USC § 112 ¶ 1; MPEP § 2163. Written description support requires a disclosure that would reasonably convey Applicant's possession of all claimed subject matter to one of ordinary skill in the art at the time of the invention. Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) (en banc); MPEP § 2163.  While written description support requires neither in haec verba description of the claim limitations nor any particular form of disclosure, all claim limitations must be equivalently described and not merely rendered obvious. Ariad at 1162. Accordingly, a patent claim cannot recite subject matter that is not expressly, implicitly or inherently disclosed by Applicant's written description. See Hyatt v. Boone, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); In re Wright, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); MPEP § 2163. 

Reasonable possession of a claimed invention is also not shown when the disclosure merely amounts to a hoped for result, instead of a specifically claimed invention. See University of California v. Eli Lilly, 43 USPQ2d 1398 (Fed Cir 1997). In Eli Lilly, the court held that where a specification merely includes generic statements that distinguish multiple genus by function alone, those statements are generally insufficient sources of written description support because they fail to define structures/identities of species within the genus. Patents must describe "an invention, not an indication of a result that one might achieve if one made that invention." Id. 

	Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not supported by the disclosure  as originally filed includes the added material as follows: “the demapper operates in accordance with a word clock that is a double rate version of a half-rate word clock used to capture the first symbol and the second symbol from respective deserializers” (lines 14-16 of claim 1); "a multiplexer configured to feed the demapper in accordance with state of the symbol clock” (lines 2-3 of claim 2). Nowhere in the disclosure as originally filed, has such restriction been indicated.

It is noted that the specification merely discloses (emphasis added):

[0110] The deserializers 1602, 1604 receive one symbol per clock cycle of a half-rate symbol clock signal 1610, which has a frequency equal to half the desired symbol transmission rate. In the illustrated example, each of the two demappers 1606, 1608 receive a set of seven 3-bit FRP symbols from corresponding deserializers 1602, 1604. Timing of the operation of the demappers 1606, 1608 and the output of the deserializers 1602, 1604 is controlled by a word clock signal 1618 provided by a circuit 1616 that divides the half-rate symbol clock signal 1610 by seven...

[0112] ...A multiplexer 1640 feeds the demapper 1642 in accordance with a select signal provided by a half-word clock signal 1658, which may be obtained from a divider 1648 that divides the half-rate symbol clock signal 1610 by 3.5. The demapper 1642 produces two 16-bit data words at an output 1650 of the second demapping circuit 1630 for every cycle of the half-rate symbol clock signal 1610…

Regarding claims 3-7, claims are rejected due to their dependency to the rejected claims 1.

Examiner notes – for the purpose of art rejection, the new matter introduced in the claims are disregarded (crossed through).
Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-7, 9 and 15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 1, claim recites the limitation “the demapper operates in accordance with a word clock that is a double rate version of a half-rate word clock used to capture the first symbol and the second symbol from respective deserializers” (lines 14-16 of claim 1), which term “a word clock that is a double rate version of a half-rate word clock” makes it vague and indefinite.  It is not clear how many different world clock exist. Furthermore, any clock is a double rate version of a clock that has half of its rate. Specification is silent about “double rate world clock”. Thereby, the limitation is rendering the definition of the subject matter of the claim indefinite. 

Regarding claims 9 and 15, claims recite the limitation “signaling state of at least one difference signal changes at each transition between half-cycles of the symbol clock” (lines 1-2 of claims 9 and 15), which term “half-cycles of the symbol clock” makes it vague and indefinite, because the specification disclose (emphasis added): 
[0014] … signaling state of at least one difference signal changes at each transition between half-cycles of the half-rate symbol clock …

 It is recommended to replace the limitation with phrase --signaling state of at least one difference signal changes at each transition between half-cycles of the half-rate symbol clock--. 

Regarding claims 2-7, claims are rejected due to their dependency to the rejected claims 1.
Claim Interpretation- 35 USC § 112(f) or pre-AIA  35 USC § 35 USC § 112, sixth paragraph
Special rules of claim construction allow for claim limitations drafted in functional language and are set forth in 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

While these provision permits a claim limitation to be set forth using solely functional language, it operates to restrict such claim limitations to those structures, materials, or acts disclosed in the specification (or their equivalents) that perform the claimed function. Personalized Media Communications, LLC v. International Trade Commission, 161 F.3d 696, 703-04 (Fed. Cir. 1998). 
The Federal Circuit has established that use of the term “means” is central to the analysis of whether a claim limitation should be interpreted in accordance with 35 U.S.C. § 112, sixth paragraph: use of the word “means” creates a rebuttable presumption that the inventor intended to invoke § 112, sixth paragraph, whereas failure to use the word “means” creates a rebuttable presumption that the inventor did not intend the claims to be governed by § 112, sixth paragraph. Id. at 703-04; Flo Healthcare Solutions, LLC v. Kappos, 697 F.3d 1367, 1373 (Fed. Cir. 2012). 

When an inventor has not signaled an intent to invoke § 112, sixth paragraph, by using the term “means,” the presumption against its invocation is strong but can be overcome if “the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function.”  Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004) (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369 (Fed. Cir. 2002) (internal quotation marks omitted) (citation omitted)).  A claim limitation that “essentially is devoid of anything that can be construed as structure” can overcome the presumption.  Flo Healthcare, 697 F.3d at 1374. The presumption may be overcome by a claim limitation that uses a non-structural term that is “simply a nonce word or a verbal construct that is not recognized as the name of structure” but is merely a substitute for the term “means for” associated with functional language.  Lighting World, 382 F.3d at 1360.  Claim language that further defines a term that otherwise would be a nonce word can denote sufficient structure to avoid construction under § 112, sixth paragraph, MIT v. Abacus Software, 462 F.3d 1344, 1354 (Fed. Cir. 2006), as can a claim limitation that contains a term that “is used in common parlance or by persons of skill in the pertinent art to designate structure,” Lighting World, 382 F.3d at 1359.  Nor will claim language invoke a § 112, sixth paragraph, construction if persons of ordinary skill in the art reading the specification understand the term to be the name for a structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function.  Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996) (“Many devices take their names from the functions they perform.”).

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are: 
“means for providing difference signals” (line 2 of claim 20), which is interpreted as “a set of comparators 802” shown in Fig. 8 and disclosed in ¶[0071] of the specification. 

 “means for generating symbols” (line 15 of claim 20), which is interpreted as “even and odd wire state decoders 1408 and 1410”, which “generate 3-bit even FRP symbols 1436 and  3-bit odd FRP symbols”, as shown in Fig. 14 and disclosed in ¶[107] of the specification. 

 “means for providing a sequence of symbols” (line 15 of claim 20), which is interpreted as “serial to parallel converters 1422 and 1424” shown in Fig. 14 and disclosed in ¶[108] of the specification. 

“means for decoding data” (line 18 of claim 20), which is interpreted as “demapper 1426” shown in Fig. 14 and disclosed in ¶[0108] of the specification. 

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2010/235673 Al to Abbasfar (see IDS dated 01/31/2022) in view of U.S. Patent No. US 9,485,080 B1 to Duan et al. (see IDS dated 01/31/2022)

Regarding claims 1, 8, 14 and 20, Abbasfar discloses a data communication apparatus, comprising: 
a plurality of receivers (figure 1: sense amplifiers SA in comparison circuit 126-1) configured to provide difference signals representative of differences in signaling state between each pair of wires in a 3-wire link (¶[0052]: " ... three links or nodes … transmitted on links a-c ... "; ¶[0053]); 
Abbasfar also discloses a decoder (Fig. 1: 128-1) decoding the signaling states on three wires based on the difference signals provided during consecutive half periods of a clock signal (¶[0052]: "These codespaces are symbol compliments of each other and may be used in alternate half periods of clock signal (Tclk) 124-1 (as illustrated in Figs. 6A and 6B) "; ¶[0053] ; Fig. 6B and ¶[0046]). 
However, Abbasfar does not expressly disclose: a first wire state decoder configured to provide a first symbol representative of differences between state of the difference signals in a first half-cycle of a symbol clock and state of the difference signals in a second half-cycle of the symbol clock that immediately precedes the first half-cycle in the symbol clock; a second wire state decoder configured to provide a second symbol representative of differences between the state of the difference signals in the second half-cycle of the symbol clock and state of the difference signals in a third half-cycle of the symbol clock that immediately precedes the second half-cycle in the symbol clock; and a demapper configured to decode data from a sequence of symbols that includes the first symbol and the second symbol, wherein the first symbol immediately precedes the second symbol in the sequence of symbols, Abbasfar is silent about the internal architecture of the decoder it uses for decoding the codewords received in alternating half periods of the clock signal.
However, it would have been an obvious design measure for one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use a decoder which corresponds, in a one-to-one fashion, to the pair of encoders, as taught by Abbasfar, operating in an alternating fashion from one half period of the clock signal to the next (¶[0046] and ¶[0052]).
It should also be noted that the alternate encoding by a pair of encoders by Abbasfar implies the presence of a mapper which feeds the consecutive symbols in a sequence of symbols to the respective encoder (see ¶[0046]; Fig. 6B). One of the ordinary skills would thus also use a corresponding demapper when translating, one-by-one, the components of the dual encoder architecture in Abbasfar into a corresponding decoder, as supported by Duan et al., which in the same field of endeavor, disclose the encoder (line 4 of col. 3: Fig. 3 illustrate a C-PHY 3-phase data encoder) with a mapper (Fig. 3: mapper 302) as well as the decoder (line 9 of col. 3: Fig. 6 illustrates a C-PHY decoder) with a demapper (Fig. 6: demapper 608). It is desirable to improve communications on a multi-wire and/or multiphase communications link in mobile terminal having multiple Integrated Circuit devices. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the mapper as taught by Duan et al. in the system of Abbasfar in order to improve communication  rate on multi-wire and/or multiphase communication link, as suggested by Duan et al. (lines 51-56 of col. 1).

Regarding claim 2, Abbasfar in view of Duan et al. discloses as stated above, except for using multiplexer to feed the demapper. Instead, Duan et al.  disclose the serial-to-parallel converters configured to feed the demapper in accordance with state of the symbol clock (lines 6-9 of col. 11: seven consecutive states are assembled by the serial-to-parallel converters 606 to obtain a set of 7 symbols to be processed by the demapper 608.). However, the additional features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed, as it is done in the current application (using the serial-to-parallel converters 1422 and 1424 to feed the demapper 1426, shown in Fig. 14). Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention to try to choose from a finites number of ways to feed the demapper, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 3, 9 and 15, Abbasfar in view of Duan et al.  disclose as stated above. Duan et al. also disclose a clock recovery circuit (FIG. 8 includes a block schematic diagram 800 illustrating certain aspects of CDR circuit; Fig. 8: clock generation 806) configured to derive the symbol clock (Fig. 8: clock 808) from the difference signals (Fig. 8: difference signal 810), wherein the 3-wire link is operated in accordance with a C-PHY protocol (lines 7-9 of col. 12: FIG. 8 includes a block schematic diagram 800 illustrating certain aspects of CDR circuits that may be provided in a receiver in a C-PHY 3-phase interface). Abbasfar also discloses wherein signaling state of at least one difference signal changes at each transition between half-cycles of the symbol clock (at least two of the difference signals a-b, b-c and c-a changes from the codeword CDW in any even half cycle to the same codeword in the odd half cycle, as shown in table 3; Fig. 9). It is desirable to improve communications on a multi-wire and/or multiphase communications link in mobile terminal having multiple Integrated Circuit devices. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the mapper as taught by Duan et al. in the system of Abbasfar in order to improve communication  rate on multi-wire and/or multiphase communication link, as suggested by Duan et al. (lines 51-56 of col. 1).
a clock recovery circuit configured to derive the symbol clock from the difference signals, wherein signaling state of at least one difference signal changes at each transition between half-cycles of the symbol clock.

Regarding claims 4, 11 and 17, Abbasfar in view of Duan et al.  disclose as stated above. Abbasfar also discloses a plurality of difference signal processors, each difference signal processor coupled to an associated difference signal and configured to provide a first signal representing the state of a corresponding difference signal in the first half-cycle of the symbol clock, a second signal representing the state of a corresponding difference signal in the second half-cycle of the symbol clock, and a third signal representing the state of a corresponding difference signal in the third half-cycle of the symbol clock (difference signals a-b, b-c and c-a in even and odd clock half-cycles, as shown in Table 3; ¶[0022]: a mathematical operation (MO) circuit 134-1 performs a mathematical operation on the symbols on links a, b, c, d, e and f, the output of which is conveyed to the decoder 128-1 … the links may be divided into at least two subsets, such as { a, b, and c} and { d, e, and f}, and the mathematical operation may include the difference of the sums of the symbols in each subset. The mathematical-operation output uniquely specifies one of the groups of codewords ... sense amplifiers SA compare symbols associated with all pairings in the first subset {a, b, and c} and symbols associated with all pairings in the second subset {d, e, and f}).

Regarding claims 5, 12 and 18, Abbasfar in view of Duan et al. discloses as stated above. Duan et al. also disclose wherein the demapper is further configured to: decode a 16-bit word from each of a plurality of sequences of seven symbols (line 64 of col. 7 to line 11 of col. 8 – truncated: a mapper 302 may receive and map 16-bit data 310 to 7 symbols 312 ... A 3-wire 3-phase encoder 306 receives the sequence of 7 symbols 314 produced by the mapper one symbol at a time and computes the state of each signal wire 310a, 310b and 310c for each symbol interval). It is desirable to improve communications on a multi-wire and/or multiphase communications link in mobile terminal having multiple Integrated Circuit devices. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the mapper as taught by Duan et al. in the system of Abbasfar in order to improve communication  rate on multi-wire and/or multiphase communication link, as suggested by Duan et al. (lines 51-56 of col. 1).

Regarding claims 6, 13 and 19, Abbasfar in view of Duan et al. discloses as stated above. Duan et al. also disclose wherein the demapper is further configured to: decode a 32-bit word from each pair of sequences of seven symbols generated concurrently by the first wire state decoder and the second wire state decoder (lines 13-19 of col. 10: the total number of different states may be calculated as 15x6=90. To guarantee a transition between symbols, 89 states are available from any current state, and the number of bits that may be encoded in each symbol may be calculated as: logi89)=6.47 bits per symbol. In this example, a 32-bit word can be encoded by the mapper into 5 symbols. It is desirable to improve communications on a multi-wire and/or multiphase communications link in mobile terminal having multiple Integrated Circuit devices. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the mapper as taught by Duan et al. in the system of Abbasfar in order to improve communication  rate on multi-wire and/or multiphase communication link, as suggested by Duan et al. (lines 51-56 of col. 1).

Regarding claims 7, 10 and 16, Abbasfar in view of Duan et al.  disclose as stated above. Duan et al. also disclose a clock recovery circuit (FIG. 8 includes a block schematic diagram 800 illustrating certain aspects of CDR circuit; Fig. 8: clock generation 806) configured to derive the symbol clock (Fig. 8: clock 808) from the difference signals (Fig. 8: difference signal 810), wherein the 3-wire link is operated in accordance with a C-PHY protocol (lines 7-9 of col. 12: FIG. 8 includes a block schematic diagram 800 illustrating certain aspects of CDR circuits that may be provided in a receiver in a C-PHY 3-phase interface). It is desirable to improve communications on a multi-wire and/or multiphase communications link in mobile terminal having multiple Integrated Circuit devices. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the mapper as taught by Duan et al. in the system of Abbasfar in order to improve communication  rate on multi-wire and/or multiphase communication link, as suggested by Duan et al. (lines 51-56 of col. 1).

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631